                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JAMALL HENRY FALLS                                                CIVIL ACTION

VERSUS                                                            NO. 19-161

NANCY A. BERRYHILL, ACTING                                        SECTION “I” (2)
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION


                                      ORDER

       The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date

plaintiff has filed no objections to the Magistrate Judge’s Report and Recommendation,

hereby approves the Magistrate Judge’s Report and Recommendation and adopts it as

its opinion. Accordingly,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH

PREJUDICE.


              New Orleans, Louisiana, this 3rd day of September, 2019.




                                          ________________________________
                                                 LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE
